               Case 2:20-cr-00231-KJM Document 43 Filed 01/13/21 Page 1 of 1


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
 3   OFFICE OF THE FEDERAL DEFENDER
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Tel: 916-498-5700/Fax 916-498-5710
 5
     Attorney for Defendant
 6   MICHAEL PITRE
 7
 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                  )   E.D. Cal. Case No. 2:20-cr-0231-KJM
                                                )
12                      Plaintiff,              )
                                                )   ORDER TO SACRAMENTO COUNTY
13      v.                                      )
                                                )   ADULT CORRECTIONAL HEALTH FOR
14                                              )   RELEASE OF CLIENT MEDICAL RECORDS
     MICHAEL PITRE,                             )
15                                              )
                          Defendant.            )
16                                              )   Judge: Kimberly J. Mueller
17
18           The Court hereby ORDERS Sacramento County Adult Correctional Health, the holder of

19   Michael Pitre’s medical records at the Sacramento County Main Jail, to provide a copy of those

20   records to defense counsel in this case, Assistant Federal Defender Megan T. Hopkins, within 48

21   hours of receipt of this Order. Mr. Pitre’s reference number at the jail is X-5337578. Defense

22   counsel shall provide a copy of this Order to Sacramento County Adult Correctional Health to

23   obtain copies of Michael Pitre’s medical records.

24   Dated: January 13, 2021

25
26
27
28

      Emergency Request for Medical Records –       -4-
      Michael Pitre
